MR. JUSTICE WEBER,
dissenting:
I respectfully dissent from the majority opinion which concludes there was insufficient evidence to support the youth court’s finding that juvenile facilities are inadequate for B.D.C. in light of the seriousness of the offense and the need to protect the community. The relevant part of Section 41-5-206(1), MCA provides that a youth court may waive jurisdiction where:
“(d) The court finds upon the hearing of all relevant evidence that there are reasonable grounds to believe that:
<<
“(ii) The seriousness of the offense and the protection of the community require treatment of the youth beyond that afforded by juvenile facilities; . . .”
The standard of appellate review of a youth court’s decision to waive jurisdiction is whether there is substantial credible evidence to support that determination. I find substantial evidence in' the record to support the conclusion that the seriousness of the offense and the protection of the community require treatment in this case beyond that afforded by juvenile facilities.
In a compassionate manner, the majority opinion empha*225sizes that the homicide victim was an alcoholic and that after many years of rejection and some abuse, B.D.C. wrongly perceived there was no other alternative but to kill his father. However, that is only a partial statement of the difficult facts which had to be weighed by the youth court. The record as a whole indicates that B.D.C. may require treatment beyond that which is available from Pine Hills.
The confession of J.P.D., the friend who pulled the trigger, ultimately resulted in the investigation and arrest of B.D.C. The evidence before the youth court included confessions by the friend who pulled the trigger and by B.D.C., describing the extensive plans for the killing, the killing itself, the disposal of the body, and their subsequent conduct. The evidence indicates that this killing was not a crime of passion or an immediate response to any abusive conduct by the father, but was instead a carefully calculated elimination of the father.
B.D.C. had discussed the killing of his father with one friend for a period of approximately two months and had planned the killing for approximately three weeks with the friend who pulled the trigger. On the night of the killing, B.D.C. left his house unlocked so that access could be gained to his sleeping father. He furnished a large bottle of vodka to his friend, who consumed about one-fourth of it in order to have the nerve to complete the act. He also furnished his own loaded .22 rifle for his friend to use and agreed to pay $200 for the killing. B.D.C. then kept watch to be sure no one was coming from approximately 1:00 a.m., when the friend entered the house, until 3:00 a.m., when his friend returned from shooting the sleeping man in the temple. The two then dressed the father’s body, dragged it out of the house, loaded it into the back of a pickup truck and disposed of it. The boys wore gloves throughout the course of the offense.
Two Montana cases assist in this review. In State v. Rodriguez (Mont. 1981), 628 P.2d 280, 38 St.Rep. 578F, the defendant was convicted of deliberate homicide after transfer *226from youth court to district court. This Court pointed out that although the youth court had not made specific findings of fact regarding the transfer, which is perhaps the preferable practice, it was sufficient that the record showed each factor was seriously considered. Rodriguez, 628 P.2d at 283.
Here, the youth court exceeded that standard. It is clear that all factors set forth in Section 41-5-206, MCA were seriously considered. The court made findings of fact regarding each factor. In addition, the youth court referred to and attempted to satisfy standards promulgated by the United States Supreme Court and the American Law Institute.
In Matter of N.C.F. (1982), 197 Mont. 390, 643 P.2d 236, this Court held that the youth court did not abuse its discretion in transferring jurisdiction to the district court where there was substantial evidence to establish reasonable grounds to believe the youth had committed the alleged murder, that the youth requires treatment and the community requires protection beyond that afforded by juvenile facilities and that the youth would not be rehabilitated by the available youth court services and facilities. N.C.F., 643 P.2d at 239.
This Court emphasized that once a youth turns eighteen, Pine Hills School begins proceedings to dismiss the youth. N.CF., 643 P.2d at 238. The facility is unable to meet the treatment needs of an eighteen year old, as Pine Hills is primarily for younger teenagers. N.C.F., 643 P.2d at 239. These conclusions are consistent with the testimony in this case of Donald P. Lee, Pine Hills Director of Developmental Services. Mr. Lee testified that (1) the kind of treatment that Pine Hills gives “is really short term” the average length of stay per student being approximately eight months, and (2) after a student reaches eighteen, “there is not a lot in terms of treatment. . . that can take place,. . . [Since] most of these kids realize thsit they’re at the end . . . it’s really not too effective in my judgment in terms of treatment.”
*227In N.C.F. we noted, “N.C.F. turned eighteen on October 4, 1981. Pine Hills is, for all practical purposes, unavailable to him.” 643 P.2d at 238. Here, we note that B.D.C. was born February 22, 1967 and is now over seventeen years old.
Finally, the Court in N.C.F. set forth the standard of review to be applied when a youth court has granted a petition to transfer jurisdiction to district court. The test is whether there is substantial credible evidence to support the determination of the youth court. 643 P.2d at 239.
Here, twenty witnesses testified in hearings before the court on three different days. This included testimony by a psychologist from Pine Hills School. The psychologist pointed out that it did not make any difference to the Pine Hills staff whether a youth was committed to Pine Hills by the youth court or by an adult court. This underscores the fact that young persons who are convicted of crimes in district court may be sent to Pine Hills for treatment.
The majority opinion quotes from the letters of J.R. Klaboe, Chief of Pine Hills Counseling Section, pointing out that Pine Hills staff members felt they could help B.D.C. deal with his personal problems, continue his education and reside in a secure setting, but they could not make a recommendation on the legal question of which court should have jurisdiction over B.D.C.’s case. The majority opinion suggests that the youth court misinterpreted these letters in finding the facility was inadequate to meet B.D.C.’s treatment needs. However, it is important to look at all of the materials that Pine Hills furnished to the court. We will briefly review the significant reports by Pine Hills personnel.
The assigned case worker gave a three page report. She pointed out that often a youth will recount his actions and show a degree of antagonism, resentment and hostility, which tend to surface because of the mental frustration of the youth. B.D.C. did not demonstrate any of these particular emotions. He remained calm and reserved, almost as though he were narrating a story in which he was not in*228volved. She concluded that B.D.C. must be experiencing a great deal of unresolved emotional pain, repressed anger, resentment, antagonism and confusion. She emphasized that if he is ever to have a semblance of normal life he must, by means of professional help, purge himself of that pain and anguish. She concluded that B.D.C. would definitely need therapy in order to make a positive adjustment.
The Pine Hills psychologist gave a detailed eight page report, which is difficult to summarize. He emphasized that B.D.C. had felt trapped. He pointed out that B.D.C. did have some feelings of remorse, but that his concern had to do with himself and his own future. He had not yet expressed sorrow over his father’s death. The psychologist characterized as a real problem the fact that B.D.C. did not and could not seek a solution other than homicide and that he was showing no concern for being the guide in the death of his father. He was showing nearly complete blandness with a lack of real remorse.
The testimony of several friends of B.D.C. discloses that he matter of factly showed the crime scene to them and seemed very much his normal self at this time. As to B.D.C.’s reason for killing his father, one friend testified that the reason seemed to be just the way his dad would punish him for little things. This friend had suggested to B.D.C. that he should run away instead of killing his father.
In his diagnostic perceptions, the psychologist concluded that B.D.C. had perceived himself as representing good while his father represented evil, and that B.D.C. became convinced that good should win out. The psychologist suggested that B.D.C. had disassociated himself from the father and had repressed what he did because of his belief that he is good and it was appropriate to kill the father, who was evil. B.D.C. has neglected to see the similarity between his actions and the actions of his victim. The psychologist concluded that when B.D.C. realizes the similarity, he will need intensive psychological help.
The chaplain’s report is also attached as a part of the *229forty-five-day evaluation. He expressed great concern because B.D.C. did not really see anything wrong with arranging his father’s death. Although B.D.C. wished that it had not happened, he did not feel it was particularly wrong. The chaplain wondered whether B.D.C. would again use this method of resolving the situation if he meets a domineering person in his life. He concluded that B.D.C.’s value system does not coincide with the standard value system of our society, and more trouble could follow because of that. Finally he suggests that adequate intervention would probably involve long-term therapy in a setting where B.D.C. would be removed from socie.ty until he had worked through his problems to a point when he would be reasonably safe to have in a community.
The youth court pointed out in its findings of fact that B.D.C. gave a voluntary statement in which he admitted his involvement in premeditating, aiding and facilitating the killing of his father. This statement was corroborated by his friend’s confession. The court found that B.D.C. had been evaluated by several mental health professionals, who uniformly concluded that he suffers from no psychological disorder and that he is competent to stand trial and assist in his defense.
In finding of Fact 10, the court stated that B.D.C. appeared unwilling to accept any particular responsibility for his actions and did not appear to be disturbed by the killing of his father or his role in it. This finding of fact is supported by the above summarized substantial credible evidence. The majority opinion finds to the contrary.
The majority opinion takes particular issue with finding of Fact 11. It seems to me the majority misunderstands that finding. Pine Hills specifically declined to make a recommendation on the jurisdictional question of law. The youth court clearly recognized that Pine Hills was recommending placement of B.D.C. at that facility. The majority reasons that because Pine Hills recommended that B.D.C. be placed there for treatment, the Pine Hills staff must have con-*230eluded that their facility would be adequate to meet all of B.D.C.’s treatment needs.
The majority fails to address the youth court’s conclusion and the substantial, supporting evidence that the type of long-term intensive therapy B.D.C. may need exceeds the short-term care Pine Hills can furnish. When all the information furnished by Pine Hills is considered together, it discloses that Pine Hills can properly care for B.D.C. at this time. However, the individual staff reports and testimony furnished reasonable grounds for the court to find that treatment beyond that available at Pine Hills may be required for B.D.C. and that juvenile facilities are inadequate in this case.
It is important to keep in mind that a recommendation by Pine Hills that B.D.C. be placed there is not inconsistent with trying B.D.C. as an adult in the district court. As pointed out by Pine Hills personnel, persons convicted as adults are sent to Pine Hills for treatment, and treatment works as effectively for them as others of their age who come under the Youth Court Act. It is also important to note that, within the juvenile justice system, a youthful offender who needs treatment or rehabilitation beyond that which is available at Pine Hills cannot be- transferred to Swan River Youth Camp. The Director of Institutions may, however, transfer custody of a youth to and from either facility.
In reaching its conclusion, the majority appears to have disregarded the evidence that indicates B.D.C. may require treatment beyond that afforded by the juvenile facilities. We respectfully suggest that, in its justifiable concern for the prior mistreatment and future treatment of a sixteen year old, the majority has failed to apply the substantial credible evidence rule. Instead, it has become a trier of fact, choosing the facts which it finds to be most believable and using the same to form the basis of its opinion.
I would affirm the youth court.